     Case 4:19-cv-00250-WTM-CLR Document 19 Filed 06/11/20 Page 1 of 4




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

GERARD J. PUGH,                      )
                                     )
               Plaintiff,            )
                                     )
v.                                   )         CV419-250
                                     )
HOMER BRYSON, et. al.,               )
                                     )
               Defendant.            )

                                ORDER

     Pro se plaintiff Gerard Pugh has moved for an evidentiary hearing

and a “court date.” See docs. 17 & 18. Those filings followed the Court’s

denial of Pugh’s request to pursue this case in forma pauperis. Doc. 4

(Report and Recommendation), adopted doc. 12.          The district judge

directed Pugh to pay the $400 filing fee within 21 days, i.e. by February

3, 2020, if he wished to pursue this case. Doc. 12. In lieu of payment,

Pugh moved the Court to reconsider. Doc. 13. The district judge denied

that motion. Doc. 14. Pugh sent a letter indicating his confusion about

the deadline to pay the filing fee, dated February 10, 2020. Doc. 15. He

paid the fee on February 13, 2020. Despite the untimeliness of that

payment, the Court accepts Pugh’s compliance with the January 13, 2020

Order.
    Case 4:19-cv-00250-WTM-CLR Document 19 Filed 06/11/20 Page 2 of 4




     Pugh’s currently pending motions are not ripe. Since Pugh was not

permitted to proceed in forma pauperis, he is responsible for serving

process on the defendants. See Fed. R. Civ. P. 4(c)(1) (“The plaintiff is

responsible for having the summons and complaint served within the

time allowed by Rule 4(m) and must furnish the necessary copies to the

person who makes service.”). The Federal Rules further require that

service be made within ninety days after the complaint is filed. See Fed.

R. Civ. P. 4(m) (“If a defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the

plaintiff—must dismiss the action without prejudice against that

defendant or order that service be made within the specified time.”).

     Both the language of Rule 4(m) and the Eleventh Circuit’s

interpretation of 28 U.S.C. § 1914, which imposes the fee for filing civil

cases in federal courts, make the filing of the complaint, and not payment

of the filing fee, the relevant date for the commencement of the action

and the running of the service deadline. See Fed. R. Civ. P. 4(m); Rodgers

on behalf of Jones v. Bowen, 790 F.2d 1550, 1551-52 (11th Cir. 1986)

(complaint was filed, for statute of limitations purposes, upon actual or

constructive possession by the clerk, regardless of the untimely payment
     Case 4:19-cv-00250-WTM-CLR Document 19 Filed 06/11/20 Page 3 of 4




of the filing fee). However, as the Rule’s Advisory Committee Notes

suggest “[t]he district court should . . . take care to protect pro se plaintiffs

from consequences of confusion or delay attending the resolution of an in

forma pauperis petition.” Fed. R. Civ. P. 4(m) advisory committee’s note

(1993).   Courts, including the United States District Court for the

Northern District of Georgia, have recognized that the resolution of the

motion to proceed in forma pauperis and payment of any subsequent fee

required commence the service period. See, e.g., Besler v. City of Decatur,

2006 WL 8433137, at * 2 (N.D. Ga. Dec. 6, 2006) (collecting cases). Given

this ambiguous authority, and the mandate to construe the Federal Rules

to secure the just resolution of civil actions, the Court will construe the

date on which the fee was paid, February 13, 2020, as the commencement

of the service period.

      Even charitably construing when the service period started,

however, it has expired. The ninety days for service ran no later than

May 13, 2020. However, the Court has discretion to extend the service

period. See Horenkamp v. Van Winkle & Co., 402 F.3d 1129, 1132 (11th

Cir. 2005) (holding “Rule 4(m) grants discretion to the district court to

extend the time for service of process even in the absence of a showing of
     Case 4:19-cv-00250-WTM-CLR Document 19 Filed 06/11/20 Page 4 of 4




good cause.”). Further, dismissal is appropriate, even where no good

cause for the delay exists, only after considering “whether any other

circumstances warrant an extension of time based on the facts of the

case.” Leopone-Dempsey v. Carroll Cnty. Comm’rs, 476 F.3d 1277, 1282

(11th Cir. 2007).      Under the circumstances of this case, the Court

concludes that plaintiff’s pro se status, the need to resolve the issue of his

filing fee, and the COVID-19 pandemic 1 warrant a permissive extension,

regardless of whether he might show other good cause for the delay.

      Accordingly, pursuant to Rule 4(m), the Court DIRECTS plaintiff

that he must serve the Complaint upon the defendants, in compliance

with Rule 4, no later than thirty days from the date of this Order. Since

no defendant has been served, Pugh’s motions for an evidentiary hearing

and “court date” to address the merits of his claim are DISMISSED as

unripe. Docs. 17 & 18.

      SO ORDERED, this 11th day of June, 2020.


                                         ________________________________
                                           ________________________
                                         CHR RISTO
                                                TO P ER L. RAY
                                           HRISTOPHER
                                                 OPH
                                          UNITED STATES MAGISTRATE JUDGE
                                          SOUTHERN DISTRICT OF GEORGIA

1
   In Pugh’s motion, he states that “th[e COVID-19] pandemic has cause and effect
still I remain in hardship for this reason.” Doc. 18 at 2.
